Mb. Justice Niehaus delivered the opinion of the court. 2. Workmen’s Compensation Aot, § 12*—when evidence that claimant has no education is admissible. On an appeal to the Circuit Court from the findings of the board of arbitrators and trial de novo before a jury, in proceedings for compensation under the Workmen’s Compensation Act, evidence that claimant has no education is admissible on the question of what limitations there are on claimant’s earning capacity after the accident and injury. 3. Evidence, § 410*—when physician may testify that later injury was caused by original injury. Where' there is no dispute as to the manner and cause of an injury, and no dispute that an injury has been sustained, it is competent for a physician to testify directly that a later malady was caused by the accident or original injury. 4. Appeal and error, § 1316*—when party cannot complain of any error in an instruction given for adverse party. A party cannot Complain of any error in an instruction given for the adverse party when it fails to set out its own instructions in the abstract, and it will be assumed that there may have been an instruction among those not set out which cured the error. 5. Workmen’s Compensation Act—when claimant not estopped to recover compensation by doctrine of election of remedies. Where an injured employee files a petition for the appointment of arbitrators under the Workmen’s Compensation Act, and later commences an action on the case in the Circuit Court, claiming that the employer is liable to him under section 3 of the Workmen’s Compensation Act (J. & A. j[ 5451), because of an intentional omission to comply with statutory safety regulations, but, before the conclusion of the trial, takes a nonsuit, he is not estopped by the doctrine of election of remedies from securing the reinstatement of the proceedings under the Workmen’s Compensation Act, they having been, in the meantime, dismissed with leave to reinstate, and prosecuting them to a final conclusion.